Citation Nr: 0411209	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  04-14 666	)	DATE
	)
	)


THE ISSUE

Whether the November 1976 Board of Veterans Appeals (Board) 
decision denying service connection for regional ileitis should be 
revised or reversed on the grounds of clear and unmistakable error 
(CUE).

(The issues of service connection for the cause of the veteran's 
death and entitlement to dependents' educational assistance 
benefits under the provisions of 38 U.S.C. Chapter 35 are the 
subject of a separate Board decision.) 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 1944.  
He died in January 2002.  The moving party is his widow.

This matter is currently before the Board on a motion by the 
moving party for revision or reversal on the grounds of CUE of the 
November 1976 Board decision that denied service connection for 
regional ileitis.

In April 2004, the moving party's representative submitted a 
motion for revision of the Board's 1976 decision on the basis of 
CUE.  


FINDINGS OF FACT

1.  In November 1976, the Board issued a decision denying the 
veteran's claim for service connection for regional ileitis on the 
grounds that new and material evidence showing that the condition 
was incurred in or aggravated by service had not been received.

2.  The moving party has not established, without debate, that the 
correct facts, as they were then known, were not before the Board 
in November 1976; that the Board ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing at the 
time; or that, but for any such alleged error, the outcome of the 
decision would have been different.



CONCLUSION OF LAW

CUE in the Board's November 1976 decision that denied service 
connection for regional ileitis has not been established.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  The VCAA and its implementing regulations 
include enhanced duties to notify and assist claimants for VA 
benefits.

Given the parameters of the law surrounding CUE claims, the Board 
notes that the duties to notify and assist imposed by the VCAA are 
not applicable where CUE is claimed, in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions 
(see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in 
Livesay, clear and unmistakable error claims are not conventional 
appeals, but rather are requests for revision of previous 
decisions.  A claim based on clear and unmistakable error is 
fundamentally different from any other kind of action in the VA 
adjudicative process.  A litigant alleging clear and unmistakable 
error is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision.  15 Vet. App. at 178-179.  
Moreover, that litigant has the burden of establishing such error 
on the basis of the evidence then of record.  Id.  

Nonetheless, the Board finds that, because the veteran has been 
notified of the laws and regulations governing CUE claims and 
reasons for the denial of the claim, and all relevant evidence has 
been associated with the record, any pre-VCAA duties to notify and 
assist have been met.  Hence, the claim is ready to be considered 
on the merits 

II.  Analysis

Motions for review of prior Board decisions on the grounds of CUE 
are adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. Part 20 (2002).  Rule 1403 of the Rules of Practice, found 
at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows: CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  In 
general, review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was made.  

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that are not 
CUE:                (1) changed diagnosis: a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) duty to assist: the VA's failure to fulfill the duty 
to assist; (3) evaluation of evidence: a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

Moreover, CUE does not include the otherwise correct application 
of a statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in 
writing, and must be signed by the moving party or that party's 
representative.  The motion must include the name of the veteran; 
the name of the moving party if other than the veteran; the 
applicable VA file number; and the date of the Board decision to 
which the motion relates.  If the applicable decision involved 
more than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling under 
this subpart.         38 C.F.R. § 20.1404(a).

The moving party in this case has, through her representative, set 
forth clear and specific allegations of CUE in the November 1976 
Board decision and has pleaded errors in law with sufficient 
specificity to enable the Board to decide the CUE claim on the 
merits.  Specifically, the moving party argues that the Board in 
1976 failed to apply the regulatory provision of 38 C.F.R. § 
3.303(d), which states that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.

Although the moving party's representative is correct in pointing 
out that the provisions of 38 C.F.R. § 3.303 was not specifically 
addressed in the Board's 1976 decision, the Board did follow the 
precepts of that regulation when it cited to and considered basic 
entitlement under 38 U.S.C. § 310 (now 38 U.S.C.A. § 1110).  
Pursuant to this statute, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  This statute encompasses the 
regulatory provisions of 38 C.F.R. § 3.303, in that all aspects of 
service incurrence or aggravation are considered, to include post-
service medical opinions. 

The decision under consideration clearly reflects that the Board 
considered the post-service October 1975 medical opinion of D. 
Filippone, M.D., that, to some extent, linked the veteran's 
regional ileitis to his military service, and provided reasons why 
such opinion was insufficient to establish service connection.  In 
this regard, the Board determined that this opinion was of 
diminished probative value as to the nexus question because it was 
speculative at best, based as it was on an incomplete review of 
the veteran's medical records, specifically, Dr. Filippone's 
admitted lack of review of certain pertinent service medical 
records, namely, an operative report of an appendectomy performed 
in service.  Other evidence considered by the Board at that time 
consisted of the veteran's complete service medical records that 
are devoid of inservice findings or diagnoses of regional ileitis, 
to specifically include the 1944 appendectomy operative report 
that Dr. Filippone did not have for review in rendering his 
opinion, as well as reports of a barium enema and an upper 
gastrointestinal series.  Moreover, the post-service evidence 
showed that regional ileitis was first diagnosed at the 
Presbyterian Unit Hospital in 1965, many years after separation 
from service - at which time, the Board points out, no medical 
authority linked this disorder to military service.  Neither did 
Dr. Filippone himself link the veteran's regional ileitis to his 
military service in a January 1975 medical report; rather, he 
opined that the veteran had had regional ileitis since 1965, many 
years following separation from service.   

The moving party's representative asserts that the Board failed to 
adequately address Dr. Filippone's October 1975 opinion that the 
veteran's inservice abdominal complaints were consistent with and 
probably related to the start of his regional ileitis.  However, 
the basis of this argument essentially comes down to a 
disagreement as to how the evidence was weighed or evaluated, a 
basis that can never constitute CUE.  See 38 C.F.R. § 
20.1403(d)(3).  In this regard, the Board considered the same 
evidence that the moving party's representative refers to, 
including Dr. Filippone's October 1975 opinion based on an 
incomplete review of the evidence, but the Board came to a 
different conclusion based on a review of the evidence in its 
entirety in 1976.  Such does not constitute CUE. 

With respect to the moving party's representative's assertion that 
the Board erroneously exercised its own medical judgment in 
denying service connection for regional ileitis in 1976, the Board 
points out that the Board Members who considered the veteran's 
appeal in 1976 included a physician who reviewed the evidence then 
of record and signed the decision.  The decision of the U.S. Court 
of Appeals for Veterans Claims (then the U.S. Court of Veterans 
Appeals) (Court) that Board panels could consider only independent 
medical evidence to support their findings and could not rely on 
their own "unsubstantiated medical conclusions" were not rendered 
until Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Inasmuch as 
the 1976 Board decision was rendered prior to the effective date 
of the law which provides for judicial review of Board decisions 
(Pub. L. No. 100-687, § 301(a) (November 18, 1988), 102 Stat. 
4113), no precedent decisions of the Court were applicable to the 
1976 Board decision.

Lastly, with respect to the moving party's representative's 
reference to the Board's report of regional "enteritis" on page 4, 
line 6 of the November 1976 Board decision, the Board notes that 
the reference to "enteritis" in Dr. Filippone's statement is a 
mere typographical error, as information contained elsewhere in 
the decision clearly shows that the proper disability at issue is 
regional "ileitis."  The Board finds that that sole typographical 
error, viewed in the context of the entire November 1976 Board 
decision which otherwise correctly disposed of the issue of 
service connection for regional ileitis, is not such a major error 
of fact or law contemplated by 38 C.F.R. Part 20, Subpart O, as to 
require the revision or the reversal of the November 1976 Board 
decision with respect to that issue on the grounds of CUE.

In sum, the moving party has not established, without debate, that 
the correct facts, as they were then known, were not before the 
Board in November 1976; that the Board ignored or incorrectly 
applied the applicable statutory and regulatory provisions extant 
at the time; or that, but for any such alleged error, the outcome 
of the decision would have been different.  As such, the Board 
finds that the moving party has not met the criteria for revising 
or reversing the Board's November 1976 decision denying service 
connection for regional ileitis on the grounds of CUE.  


ORDER

The motion to revise or reverse the November 1976 Board decision 
denying service connection for regional ileitis on the grounds of 
CUE is denied.



                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR 
CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision on your motion for the Board to 
review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the outcome of 
this decision, you do not need to do anything. However, if you are 
not satisfied with this decision, you have the following options, 
which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three 
at the same time if you wish. However, if you file a Notice of 
Appeal with the Court and motion with the Board at the same time, 
this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your 
motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or 
a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the Court. If you also want to file a motion for reconsideration 
or a motion to vacate, you will still have time to appeal to the 
Court. As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to 
the Court. You should know that even if you have a representative, 
as discussed below, it is your responsibility to make sure that 
your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for Veterans 
Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's website 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website. The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision. See 38 C.F.R. 
20.1090 --20.1003. If the BVA has decided more than one issue, be 
sure to tell us which issue(s) you want reconsidered. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision.






VA FORM
JUN 2003(RS) 
 4597b  Page 1                                                                                                                                                       
Continued


How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. See 38 C.F.R. 20.904. For example, you were 
denied your right to representation through action or inaction by 
VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal 
hearing that you requested.  You can also file a motion to vacate 
any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address above for 
the Director, Management and Administration, at the Board.  
Remember, the Board places no time limit on filing a motion to 
vacate, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you. An accredited 
representative of a recognized service organization may represent 
you free of charge. VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA.  An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a private 
attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, you should write directly to the Court for information. 
Upon request, the Court will provide you a state-by-state listing 
of persons admitted to practice before the Court who are available 
to represent appellants. This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations. An attorney 
can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan. For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 








VA FORM
JUN 2003(RS) 
 4597b   Page 2



